DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 18-22, 24, 26, 28, 31-32, and 35-44 are pending and under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-19, 22, 24, 26, 36, 38, and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Medney (US Patent No. 3,879,243) in view of Fredrickson et al. (US 2007/0281092), hereinafter Fredrickson.
Regarding claims 18, 22, 24, 36, 38, and 43-44, Medney (‘243) discloses a method of producing a porous pipe (30) comprising (a) forming a fabric layer from fiber thread into a shape of a hollow pipe (2:28-2:52; 3:1-3:13, 4:12-4:43); (b) binding an epoxy resin (4:26-4:31) to the fiber material after formation of the fabric layer, (c) producing pores (20a) (4:42-4:44) and curing the pipe (3:65). Medney further discloses binding the resin to the fibers either during formation or after formation (4:24-4:31).
Medney (‘243) also uses a vacuum (4:3; 4:47-4:50) to remove excess resin material, which is the application of (negative) ‘air pressure’ used to clear the voids of any epoxy resin, with the difference between Medney and the claimed invention being, whether the excess material is ‘blasted’ from the structure or ‘collected’ within a vaccum device with respect to the claimed invention, and then curing the pipe (4:29-4:31) as in claim 36. Medney discloses removal of the matrix material/resin “at an appropriate time” as to produce the pipe (2:28-2:52), such that the removal of the material causes the voids in the pipe, which is analogous as is in the claimed invention in independent claim 18. 
Medney also does not explicitly disclose with respect to the claimed invention, the use of a blower as is claimed as to clear out pores of material prior to the curing/solidification of the material and after coating/saturating the fibers with resin material on a mandrel as required in claims 18, 22, 24, 36, and 43-44, or the differential pressure conditions as required in claim 38. 
However, Fredrickson discloses a method for creating a porous “pipe” (200, 202) (a ‘stent’ having ‘struts’ defining openings would be a “porous pipe”) comprising (as in par. 0036-0048): (a) forming a fabric layer or “workpiece” wherein the fabric layer is formed into the shape of a hollow pipe (‘stent’) over a mandrel (Fredrickson, par. 0046); 
(b/c) binding/saturating a resin material to the workpiece and creating a plurality of pores through the pipe dispersed along the length of the pipe, by applying a coating to the lattice portion of the workpiece (Fredrickson, par. 0046) on the mandrel as in claims 22 and 44; and 
(d) applying air pressure to the plurality of pores through the pipe using a blower, to at least partially clear the plurality of pores of the resin material present therein prior to solidification or curing (Fredrickson, par. 0044-0048; Figs. 2a-2b) as in claims 24 and 43; and additionally, if the embodiment of Figs. 2a-2b as in par. 0048 referring to “some or all of the apertures” being opened is not read to include a differential air flow as in claim 38, the embodiment of Figs. 5c and par. 0061, the grooves would provide a differential air flow at different locations of the pipe as required in claim 38.
Thus, Medney discloses a “base” process of producing a “porous pipe” and Fredrickson discloses an “improvement” that has been improved in the same way as the claimed invention in that it further specifies that the resin material is blown from the openings to produce the pores within the pipe between the fiber threads. One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated this technique as in Fredrickson into the process of Medney above as to have predictably removed the resin material from the openings as is designed to be the case in the final product, either prior to or after (partial) solidification of the material. Accordingly, it would have been obvious to one of ordinary skill in the art to have specified that the resin is blown from the openings as to create/maintain the pores within the “porous pipe” of Medney above as to solidify the “pipe” into the shape as designed in Medney/Fredrickson above. 
Regarding claim 19, Medney/Fredrickson discloses the subject matter of claim 18 and further discloses (Medney, Fig. 2) weaving (as the material is shown as “woven” it is interpreted to meet this claim limitation) the fiber thread into a woven material as to create the pipe around a mandrel. 
Regarding claims 22 and 26, Medney (‘243)/Fredrickson discloses the subject matter of claim 18, and further discloses (M, 4:12-4:31) placing the epoxy resin onto the glass fiber (claim 26) threads prior to forming the pipe (M, ref. claim 5), and the spaces form the pores. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Medney (US Patent No. 3,879,243) in view of Fredrickson (US 2007/0281092) as applied to claim 18 above, and further in view of Murai et al. (US 2009/0004453), hereinafter Murai.
Regarding claim 20, Medney ‘243/Fredrickson discloses the subject matter of claim 18 as discussed above, but does not appear to disclose the “spinning” as recited in claim 20 to produce the fiber layer. 
However, Murai demonstrates that spinning (Murai, par. 0129) is a known method in the art for forming fibrous materials into a larger object, demonstrating that such a means was known in the art for producing fibers that can then be shaped into an object and that one of ordinary skill in the art would have had a reasonable likelihood of success from using such a technique for producing a hollow pipe or tube.  
One of ordinary skill in the art would have readily found the spinning method applicable to the Medney/Fredrickson “base” process above for purposes of producing the fiber structure with a reasonable expectation of success, and therefore, would have found it obvious to have formed the fibrous structure from “spinning” of fibers as is recited in the claim. 
Claims 21, 28, 31-32, 37, and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Medney (US Patent No. 3,879,243) in Fredrickson (US 2007/0281092) as applied to claim 18 above, and further in view of Dunleavy et al. (US 2011/0272082), hereinafter Dunleavy.
Regarding claim 21, Medney ‘243/Fredrickson discloses the subject matter of claim 18, which includes placing the fibrous material into the shape of a hollow pipe, but does not appear to explicitly disclose the “braiding” (which requires three separate strands of material) as is claimed. 
However, Dunleavy discloses a similar method of shaping a fibrous material, and discusses “braiding” (Dunleavy, par. 0038) as a substitutable alternative for forming a structure to a woven structure. One of ordinary skill in the art would have readily found the braiding of Dunleavy readily applicable to the base process above of shaping fibers into a hollow object. Therefore, one of ordinary skill in the art would have found it obvious to have used a braiding process instead of a weaving process in order to produce a hollow fibrous pipe, as is claimed. 
Regarding claims 28, 31, 39, and 41, Medney (‘243)/Fredrickson discloses the subject matter of claim 18, but does not explicitly disclose the additives to the epoxy resin as is recited in claims 28, 31, 39, and 41. 
However, Dunleavy, as part of a similar method of shaping a fibrous composite material, discloses the use of various additives (Dunleavy, par. 0087) (claim 28) to be mixed with the epoxy resin as to affect the curing time (catalyst) (claim 41) or electrical resistivity/conductivity (claims 31/39). One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the techniques of Dunleavy into the process of Medney as to produce a composite material. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that there are additives placed within the material as to affect one of the properties of the final product, as described by Dunleavy in the disclosure of Medney above. 
Regarding claim 32, Medney (‘243)/Fredrickson discloses the subject matter of claim 18 as discussed above but does not explicitly disclose that there are polyamides, bismaleimides, and cyanate esters within the epoxy. 
However, Dunleavy discusses a similar type of epoxy resin used in a similar application (Dunleavy, par. 0059, 0067, 0075) uses bismaleimides within the resin, demonstrating that such materials were known in the art for this purpose. It has been held that the selection of a known material based on its suitability for an intended purpose supports a case of prima facie obviousness. Because Dunleavy demonstrates that these resins were known for a similar application in producing composites, it would have been obvious to one of ordinary skill in the art to have likewise used these resin suggestions as suggested by Dunleavy, in order to produce a similar final product. 
Regarding claim 37, Medney (‘243)/Fredrickson discloses the subject matter of claim 18, but does not explicitly disclose the insertion of a sensor into the pipe as to sense conditions during use. However, Dunleavy discloses the introduction of a sensor (Dunleavy, par. 0095) as to produce a composite that can sense fracture in a fiber during use (par. 0095). Dunleavy further discloses that the sensor can be introduced as being an electrically conductive fiber material (par. 0095) as to advantageously sense the occurrence of a fracture. Therefore, in order to likewise produce a material that is configured to help find fractures, it would have been obvious to have further disclosed the introduction of a sensor into Medney’s pipe above as is discussed by Dunleavy. 
Regarding claims 40 and 42, Medney (‘243)/Fredrickson/Dunleavy discloses the subject matter of claim 28 as discussed above, and further discloses that the additive can be used to affect friction (granular material as in Medney (‘243), 2:52-2:62); or to improve the bonding of the epoxy resin to the fibers (Dunleavy, par. 0087, 0141), as is recited in the claims. 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Medney (US Patent No. 3,879,243) in view of Fredrickson (US 2007/0281092) as applied to claim 18 above, and further in view of Crestline et al. (US Patent No. 3,581,778), hereinafter Crestline.
Regarding claim 35, Medney (‘243)/Fredrickson discloses the subject matter of claim 18 but does not explicitly disclose the rollers used to shape the pipe. 
However, Crestline discloses a method of shaping a hose (fibers and resin) into an oblong shape using a pair of rollers (Crestline, 4:29-4:45) demonstrating that such a technique was known in the art for the production of a similar structure as in Medney above. 
One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated these techniques into the Medney/Fredrickson process above as to produce a pipe of an appropriate shape using forming rollers. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that forming rollers are used as is recited in the claim. 



Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The newly-applied Fredrickson reference is “reasonably pertinent” to the problem faced by the inventor (see par. 0008 of instant specification as published) and as such is considered analogous prior art to the claimed invention. Since Fredrickson and the claimed invention are both involved with applying a resin material to some, but not all of a given surface, it is considered “reasonably pertinent” with the claimed invention and thus analogous prior art.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742